Case 1:19-cv-01745-SEB-MG Document 291 Filed 08/04/21 Page 1 of 12 PageID #: 7381




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 BIOCONVERGENCE LLC,                                   )
                                                       )
                              Plaintiff,               )
                                                       )
                         v.                            )    No. 1:19-cv-01745-SEB-MG
                                                       )
 JASPREET ATTARIWALA,                                  )
 SIMRANJIT JOHNNY SINGH,                               )
                                                       )
                              Defendants.              )
                                                       )
                                                       )
 JASPREET ATTARIWALA,                                  )
                                                       )
                              Counter Claimant,        )
                                                       )
                         v.                            )
                                                       )
 BIOCONVERGENCE LLC,                                   )
                                                       )
                              Counter Defendant.       )

      ORDER DENYING PLAINTIFF'S AMENDED MOTION FOR SANCTIONS

         Now before the Court is Plaintiff BioConvergence LLC d/b/a Singota Solutions

  ("Singota") Amended Motion for Sanctions against Defendant Jaspreet Attariwala's

  former counsel. Singota requests an order requiring Ms. Attariwala's former counsel to

  reimburse Singota for the costs it has incurred in defending against Ms. Attariwala’s

  allegedly frivolous counterclaims. 1 For the reasons set forth herein, this motion is denied.

  1
    Throughout this litigation until February 11, 2020, Ms. Attariwala was represented by Paul L.
  Jefferson, Jody M. Butts, Erik C. Johnson, Cynthia A. Bedrick, and Jason D. Clark of the then-
  named law firm of McNeely Stephenson (now McNeelyLaw LLP). [See Doc. 147.] Ms.
  Attariwala’s counsel moved for leave to withdraw their appearances on January 30, 2020. [Doc.
  140]. Our Court granted this request on February 11, 2020. [Doc. 147.] On March 4, 2020, J. Lee
  McNeely of McNeelyLaw LLP filed a limited appearance to respond to Singota’s pending
  Motion for Sanctions. [Doc. 157.]
                                                   1
Case 1:19-cv-01745-SEB-MG Document 291 Filed 08/04/21 Page 2 of 12 PageID #: 7382




                                          DISCUSSION

     I.      Background

          The history of this litigation has been recounted by the Court numerous times at

  this point. We review now only the procedural backdrop relevant to a determination of

  whether sanctions are warranted against Ms. Attariwala's former counsel for pursuing

  counterclaims that were purportedly "legally and factually groundless."

          Singota initiated this lawsuit against Ms. Attariwala, its former employee, in the

  Monroe Circuit Court I (Indiana) on February 27, 2019. On March 14, 2019, Ms.

  Attariwala filed her Counterclaim alleging breach of contract, violations of the Indiana

  Wage Payment Statute, and tortious interference with contractual relationships. Ms.

  Attariwala's primary theory of relief was that Singota had made oral promises to her that

  it would be implementing an incentive plan which would entitle her to various bonuses;

  however, no plan was ever formalized, and Ms. Attariwala departed from the company

  feeling that she had been robbed of wages to which she was entitled. Following the

  removal of this case to our Court, Ms. Attariwala re-filed her Counterclaim on August 8,

  2020.

          Singota argues that, at the time of this re-filing, it was apparent that these

  counterclaims were "frivolous, groundless, unreasonable, and in bad faith," given that

  Ms. Attariwala had acknowledged in her deposition that no incentive plan had been

  finalized by Singota.

          On December 10, 2019, Singota's counsel transmitted to Ms. Attariwala and her

  counsel a letter demanding the dismissal of Ms. Attariwala's counterclaims based on their

                                                 2
Case 1:19-cv-01745-SEB-MG Document 291 Filed 08/04/21 Page 3 of 12 PageID #: 7383




  being legally and factually untenable. Consistent with Rule 11(c)(2), draft versions of

  Singota's motion and memorandum for sanctions were attached to Singota's letter. Seven

  days thereafter and prior to the expiration of the twenty-one day safe-harbor period

  mandated by Rule 11,2 Ms. Attariwala filed a Voluntary Chapter 13 Bankruptcy Petition

  in the United States Bankruptcy Court for the District of Columbia (the “Bankruptcy

  Court”). In re Jaspreet Attariwala, No. 19-00828–SMT (D.D.C.). Upon the filing of her

  petition, Ms. Attariwala's property, including her counterclaims, became property of the

  bankruptcy estate. 11 U.S.C. § 541(a)(1). In addition, the filing of Ms. Attariwala's

  bankruptcy petition triggered the automatic bankruptcy stay, which is applicable to "any

  act to obtain possession of the property of the estate" and, important for our purposes

  here, any act "to exercise control over the property of the estate." 11 U.S.C. § 362(a)(3).

         On December 31, 2019, defense counsel responded to Singota's warning-shot

  letter advising that they did not believe the counterclaims could be dismissed in light of

  their client's recent bankruptcy filing. Defense counsel also defended the reasonableness

  of the strategy to pursue the counterclaims. Singota did not respond.




  2
    There is no dispute that under these rules a party seeking to impose sanctions must provide a
  twenty-one day "warning shot" to its adversary advising of its intent to seek sanctions unless
  some remedial action is performed. FED. R. CIV. P. 11(c)(2). If the party against whom sanctions
  are threatened fails or refuses to take the requested action within twenty-one days, then a motion
  for sanctions is permissible. Though section 1927 does not explicitly contain the "warning shot"
  requirement outlined in Rule 11(c)(2), an award of sanctions under section 1927 without a
  warning shot would effectively nullify the warning shot requirement of Rule 11 where, as here,
  the sanctions requests are intertwined, based on the same facts, and in pursuit of the same relief.
  See Sanderson v. Indiana Soft Water Servs., Inc., 2004 WL 1784755, at *8 (S.D. Ind. July 23,
  2004), aff'd sub nom. Sanderson v. Culligan Int'l Co., 415 F.3d 620, 2005 WL 1618817 (7th Cir.
  2005).
                                                   3
Case 1:19-cv-01745-SEB-MG Document 291 Filed 08/04/21 Page 4 of 12 PageID #: 7384




         Instead, on January 29, 2020, Singota filed three motions: a Motion for Summary

  Judgment on Ms. Attariwala's Counterclaims, 3 the Motion for Sanctions, and a "Motion

  for Order Declaring that the Bankruptcy Automatic Stay Does Not Apply to the Motion

  for Summary Judgment or Motion for Rule 11 Sanctions" ("Motion for Declaration").

         In its Motion for Declaration, Singota made clear that it was not pursuing

  sanctions against Ms. Attariwala; rather, only against her counsel. We thus agreed with

  Singota that its Motion for Sanctions did not "trigger[] the automatic stay in Section

  362(a)(1) nor in Section 362(a)(3) as the motion is not framed 'against' Ms. Attariwala

  nor is it an attempt to control or possess any property of her bankruptcy estate."4 Instead,

  the purported purpose of the Motion for Sanctions was to procure sanctions against

  counsel for "fil[ing], re-fil[ing], pursue[ing], (and continu[ing] to pursue)" the

  counterclaims which it knew to be legally and factually frivolous. [Dkt. 138, at 1].

         The day after Singota filed this slew of motions, January 30, 2020, Ms.

  Attariwala's counsel moved to withdraw their appearances in this matter (with the

  exception of Mr. McNeely's limited appearance for purposes of litigating the Motion for

  Sanctions), which request we granted on February 11, 2020. In addition, on January 31,

  2020, defense counsel transmitted a second letter to Singota, communicating, once again,

  their belief that the counterclaims were "property of the bankruptcy estate" and that "no




  3
    We granted Singota's Motion for Summary Judgment on August 20, 2020, based largely on Ms.
  Attariwala's failure to submit any evidence to support her claims against Singota.
  4
    As we had previously noted in our Order granting Singota's request for a declaration, an
  adversary who seeks dismissal of a debtor's claim or counterclaim does not violate Section
  362(a)(3). [Dkt. 196-197].
                                                4
Case 1:19-cv-01745-SEB-MG Document 291 Filed 08/04/21 Page 5 of 12 PageID #: 7385




  action [could] be taken with respect to [the counterclaims] without the approval of the

  bankruptcy estate. To suggest that we can simply [] dismiss the claim[s] is legally and

  factually inaccurate." [Dkt 156-6]. Defense counsel further noted that Singota had

  omitted any mention of this issue in its Motion for Sanctions, nor did it respond to

  defense counsel's earlier communication. [Id.].

      II.      Our Denial of Singota's First Motion for Sanctions

            As stated, on January 29, 2020, Singota filed its first Motion for Sanctions,

  specifically seeking payment of monetary sanctions from defense counsel pursuant to

  Federal Rule of Civil Procedure 11 and 28 U.S.C. § 1927. 5

            Federal Rule of Civil Procedure 11 provides that when an attorney signs a filing

  presented to the Court, the attorney certifies “that to the best of the person’s knowledge,

  information, and belief, formed after an inquiry reasonable under the circumstances. . .”

  that the filing:

            (1) is not being presented for any improper purpose, such as to harass, cause
            unnecessary delay, or needlessly increase the cost of litigation;
            (2) the claims, defenses, and other legal contentions are warranted by existing law
            or by a nonfrivolous argument for extending, modifying, or reversing existing law
            or for establishing new law; [and]
            (3) the . . . factual contentions have evidentiary support. . .

  FED. R. CIV. P. 11(b).




  5
    A district court also has an inherent power to sanction a party or its attorney who “has willfully
  abused the judicial process or otherwise conducted litigation in bad faith.” Secrease v. W. & S.
  Life Ins. Co., 800 F.3d 397, 401–02 (7th Cir. 2015) (quoting Salmeron v. Enter. Recovery Sys.,
  Inc., 579 F.3d 787, 793 (7th Cir. 2009)). Though Singota cites this inherent authority as another
  grounds for sanctions, it presents no specific argument as to how defense counsel has "willfully
  abused the judicial process" or proceeded in "bad faith."
                                                   5
Case 1:19-cv-01745-SEB-MG Document 291 Filed 08/04/21 Page 6 of 12 PageID #: 7386




         Rule 11(c) empowers the district court to impose sanctions if, after notice and a

  reasonable opportunity to respond, the court determines that Rule 11(b) has been

  violated. FED. R. CIV. P. 11(c)(1). If there are grounds for sanctions, the court has a duty

  to sanction the opposing party or its counsel. Chambers v. NASCO, Inc., 501 U.S. 32

  (1991). The fine should focus on deterring repetition of the inappropriate conduct.

         Under 28 U.S.C. § 1927,6 the district court is vested with the authority to sanction

  an attorney or party "who so multiplies the proceedings in any case unreasonably and

  vexatiously." Carr v. Tillery, 591 F.3d 909, 919 (7th Cir. 2010). Sanctions are warranted

  under § 1927 "if the attorney has acted in an objectively unreasonable manner by

  engaging in a serious and studied disregard for the orderly process of justice. . . or where

  a claim [is] without a plausible legal or factual basis and lacking in justification."

  Lightspeed Media Corp. v. Smith, 761 F.3d 699, 708 (7th Cir. 2014) (citation and

  quotation marks omitted); Jolly Group, Ltd v. Medline Indus., Inc., 435 F.3d 717, 720

  (7th Cir. 2006). Section 1927 is meant to deter abusive litigation practices by attorneys

  and to make them bear the unnecessary costs associated with their actions. Riddle &

  Assocs., P.C. v. Kelly, 414 F.3d 832, 835 (7th Cir. 2005). It also imposes on attorneys a

  continuing obligation to dismiss claims that are no longer viable. Edwards v. Equifax

  Info. Servs., LLC, No. 117CV03096RLMMPB, 2018 WL 1748132, at *3 (S.D. Ind. Mar.

  13, 2018), report and recommendation adopted, No. 1:17-CV-3096-RLM-MPB, 2018

  WL 1745965 (S.D. Ind. Apr. 11, 2018).


  6
   We note that while Singota repeatedly references Section 1927, it has tethered most of its legal
  analysis to Rule 11's prohibition on frivolous filings.
                                                  6
Case 1:19-cv-01745-SEB-MG Document 291 Filed 08/04/21 Page 7 of 12 PageID #: 7387




         In its brief in opposition to Singota's first Motion for Sanctions, defense counsel

  reiterated their contention that they did not receive a meaningful opportunity to take

  advantage of Rule 11's safe-harbor provision given that the counterclaims indisputably

  merged into the bankruptcy estate as of December 17, 2019. Defense counsel

  acknowledged, as we had previously determined, that Ms. Attariwala, as a Chapter 13

  debtor in possession, had concurrent standing with the bankruptcy trustee to prosecute

  claims on behalf of the estate. [Dkt. 196, at n. 8]. However, defense counsel noted that

  Ms. Attariwala's actions in resolution of the counterclaims must be taken for the benefit

  of the estate. In re Smith, 811 F.3d 228, 241 (7th Cir. 2016). Because the viability of her

  claims was still at issue when the warning-shot letter was transmitted, defense counsel

  argued that Ms. Attariwala "could not dismiss her claims against Singota any more than

  she could give away $30,000 in cash." Singota countered that "nothing in the bankruptcy

  code permits or requires a debtor to continue to pursue frivolous claims[.]"

         On August 25, 2020, we denied Singota's Motion for Sanctions on the grounds

  that neither party had addressed a critical question: whether defense counsel could have

  unilaterally withdrawn Ms. Attariwala's counterclaims without running afoul of the

  bankruptcy code. We explained:

         Both parties' arguments are grounded in Ms. Attariwala's authority to pursue or not
         pursue her counterclaims following her bankruptcy filing. Of particular concern
         here, however, is the failure of either party (especially Singota as the movant, who
         bears the burden of persuasion) to address the question of what authority defense
         counsel possessed to unilaterally withdraw the counterclaims once they became
         the property of the bankruptcy estate. While both parties address what Ms.
         Attariwala could have (and allegedly should have) done as the Chapter 13 debtor
         in possession, Ms. Attariwala is not the target of Singota's sanctions motion.
         Neither party addresses whether defense counsel, regardless of Ms. Attariwala's

                                               7
Case 1:19-cv-01745-SEB-MG Document 291 Filed 08/04/21 Page 8 of 12 PageID #: 7388




         cooperation, 7 could have acted to withdraw the counterclaims without violating
         any provision of the bankruptcy code: see, for example, 11 U.S.C. § 362(a)(3) and
         its bar on attempts to exercise control over the property of the bankruptcy estate. 8
         Without a more comprehensive discussion of these issues, we are unable to
         determine whether defense counsel possessed a meaningful opportunity to
         withdraw the counterclaims following the receipt of Singota's warning-shot
         communication but prior to the filing of Singota's Motion for Sanctions. See
         Divane v. Krull Elec. Co., 200 F.3d 1020, 1026 (7th Cir.1999) (holding that the
         twenty-one day safe harbor 'is not merely an empty formality.")

         [Dkt. 227, at 8–9].

         We thus denied Singota's Motion for Sanctions, though we afforded it the

  opportunity to file an amended motion addressing the aforementioned deficiencies in its

  original motion.




      III.   Singota's Amended Motion for Sanctions Does Not Establish Its
             Entitlement to Attorneys' Fees

         Singota has now filed its amended motion; however, this motion largely

  regurgitates the errors in the last motion. Singota fails to address the singular issue we

  permitted additional briefing on, instead, once again, devoting its briefing to a discussion

  of what Ms. Attariwala could have done as the debtor in possession of her own

  bankruptcy estate. We have never disputed Ms. Attariwala's powers as the debtor in

  7
    Ms. Attariwala, now proceeding pro se, opposed Singota's Motion for Summary Judgment and
  filed a Motion to Reconsider our order granting summary judgment to Singota, insisting that her
  counterclaims are meritorious.
  8
    We note that Singota's Motion for Declaration addressed simply whether a party could move
  for sanctions against a debtor's non-bankruptcy counsel without the movant violating the
  automatic bankruptcy stay; it did not address the issue now identified, that is, whether a debtor's
  non-bankruptcy counsel can unilaterally dismiss the debtor's counterclaim without violating the
  automatic bankruptcy stay.
                                                   8
Case 1:19-cv-01745-SEB-MG Document 291 Filed 08/04/21 Page 9 of 12 PageID #: 7389




  possession, but those powers are ultimately irrelevant here. The question that remains

  unanswered is what authority her counsel had to unilaterally withdraw the counterclaims,

  that is, the remedial action requested in Singota's warning-shot letter. Singota proffers no

  argument as to counsel's authority to so act, nor does Singota direct us to any case law

  supportive of such authority. We will not conduct Singota's research nor craft arguments

  on its behalf.9 Singota's failure to address this narrow issue provides sufficient grounds to

  deny the Amended Motion for Sanctions.

          Moreover, defense counsel has maintained that, to its knowledge, Ms.

  Attariwala's counterclaims for breach of contract, violations of the Indiana Wage

  Payment Statute, and tortious interference with contractual relationships were not legally

  or factually frivolous. As defense counsel explains, with respect to the first two claims,

  Ms. Attariwala represented to them that Singota had made various oral representations to

  her, promising certain incentives or bonuses for her work performed while in Singota's

  employment. However, Singota never fulfilled these promises, and Ms. Attariwala left

  her job believing she was entitled to additional payment. Defense counsel, following its

  various communications with Ms. Atttariwala, believes that discovery would have

  produced evidence in support of these assertions. Such discovery would have included




  9
    Singota attempts to shift the burden to defense counsel to prove that it could not have
  withdrawn the claims without violating the bankruptcy code, but defense counsel is obviously
  not the movant here with the burden of persuasion. [Dkt. 237, at 29 ("Defendant's counsel did not
  cite authority for the proposition that they could no longer take action during the safe harbor
  period after Attariwala filed her bankruptcy petition; id., at 31 ("Defendants' [sic] counsel failed
  to show that there was no corrective action they could take during the 21-day safe-harbor
  period.")].
                                                   9
Case 1:19-cv-01745-SEB-MG Document 291 Filed 08/04/21 Page 10 of 12 PageID #: 7390




  deposing Singota's representatives and reviewing its internal communications and

  documents. However, defense counsel never conducted discovery on behalf of Ms.

  Attariwala, in part because of her inability to pay their fees associated therewith.

  According to defense counsel, Singota is attempting to use its sanctions motion as a

  vehicle to test the sufficiency of Ms. Attariwala's claims, but such disputes should be

  reserved for and resolved through dispositive motions.

         We agree that Singota's Motion for Sanctions (both in its original and amended

  forms) reads as if it were a motion for summary judgment; it points to the lack of

  evidence that Ms. Attariwala mustered in support of counterclaims and directs the court

  to its supporting evidence, which simply exemplifies that there were no genuine issues of

  material fact which precluded summary judgment. However, we are also in agreement

  with defense counsel that Rule 11 is not the vehicle in which to test the legal and factual

  sufficiency of claims—other motions obviously fulfill that purpose. That Ms. Attariwala

  ultimately lost at summary judgment simply does not mean that her counsel are guilty of

  knowingly pursuing frivolous claims. See LaSalle Nat’l Bank of Chicago v. County of

  DuPage, 10 F.3d 1333, 1338 (7th Cir. 1993).

         Indeed, as reflected in our summary judgment order, Ms. Attariwala did not lose at

  summary judgment because her legal theories for relief were untenable; she lost because

  she did not proffer evidence in support of her factual averments, and thus Singota's

  evidence carried the day. 10 [See generally Dkt. 226]. Had she proffered such evidence,


  10
     Singota also argues that the counterclaim for tortious interference with contractual
  relationships fails to state a claim on which relief could be granted. [Dkt. 237, at 19 ("Attariwala
                                                   10
Case 1:19-cv-01745-SEB-MG Document 291 Filed 08/04/21 Page 11 of 12 PageID #: 7391




  genuine issues of material facts would have resulted. Of significance to us here is that

  Singota has not cast into doubt the veracity of defense counsel's averments that they did,

  in fact, reasonably believe that discovery would have produced supporting evidence for

  Ms. Attariwala's claims. Without any legitimate basis on which to conclude that defense

  counsel did not reasonably and actually construe Ms. Attariwala's claims to be non-

  frivolous, we will not enter sanctions against them. 11

         Accordingly, for the reasons explicated above, Singota has not shown its

  entitlement to sanctions, nor has it shown that, even if sanctions were appropriate, that

  defense counsel had a meaningful opportunity to engage in Rule 11's safe-harbor

  provision.

                                         CONCLUSION

          Singota's Amended Motion for Sanctions [Dkt. 236] is denied.

  IT IS SO ORDERED.

         Date:            8/4/2021                      _______________________________
                                                         SARAH EVANS BARKER, JUDGE
                                                         United States District Court
                                                         Southern District of Indiana

  did not plead facts giving rise to a plausible claim for tortious interference."). If this was
  Singota's interpretation of the counterclaim, a motion to dismiss would have been appropriate.
  We will not award Singota its attorneys' fees incurred in defending against this claim when it has
  contributed to the protracted nature of this litigation.
  11
     Singota contends that defense counsel could have conducted discovery regardless of Ms.
  Attariwala's inability to pay because the Indiana Wage Payment Statute entitles the prevailing
  party to recover its fees. Even if defense counsel reasonably believed that Ms. Attariwala's
  claims were viable, however, there were no guarantees that they would ultimately prove
  successful. We do not believe that defense counsel were required to front the costs and invest the
  time and energy into discovery on behalf of a non-paying client in order to prove the veracity of
  their understanding of the counterclaims. We also note that, even accepting Singota's argument,
  defense counsel would have only recovered reimbursement for its fees incurred with litigating
  the wage payment claim; it would not have been entitled to fees for the remaining tort claims.
                                                 11
Case 1:19-cv-01745-SEB-MG Document 291 Filed 08/04/21 Page 12 of 12 PageID #: 7392




  Distribution:

  JASPREET ATTARIWALA
  1390 Kenyon St., NW Apt. 323
  Washington, DC 20010

  Justin A Allen
  OGLETREE DEAKINS NASH SMOAK & STEWART, P.C. (Indianapolis)
  justin.allen@ogletree.com

  Offer Korin
  KATZ KORIN CUNNINGHAM, P.C.
  okorin@kkclegal.com

  Christopher C. Murray
  OGLETREE DEAKINS NASH SMOAK & STEWART, P.C. (Indianapolis)
  christopher.murray@ogletreedeakins.com

  Brooke Smith
  KATZ KORIN CUNNINGHAM, P.C.
  bsmith@kkclegal.com




                                        12
